Opinion filed May 25, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-15-00084-CR
                                   __________

                     HECTOR JOSE SUBIA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 385th District Court
                               Midland County, Texas
                             Trial Court Cause No. 42,618

                     MEMORANDUM OPINION
      The jury convicted Hector Jose Subia of aggravated assault by using or
exhibiting a deadly weapon, aggravated assault of a peace officer by using or
exhibiting a deadly weapon, and burglary of a habitation with the intent to commit
aggravated assault. The jury found two enhancement paragraphs to be true and
assessed his punishment at confinement for ten years and a fine of $5,000 for the
offense of aggravated assault by using or exhibiting a deadly weapon, confinement
for eighty years and a $10,000 fine for the offense of aggravated assault of a peace
officer, by using or exhibiting a deadly weapon, and confinement for sixty-five years
and a fine of $10,000 for the offense of burglary of a habitation with the intent to
commit aggravated assault. Appellant presents one point of error on appeal.
         In Appellant’s sole point of error, he argues that the trial court erred when it
had him appear before the jury dressed in jail clothing during the punishment phase
of trial.      Appellant contends that Appellant’s appearance in jail clothes
impermissibly infringed upon his presumption of innocence for the commission of
the extraneous offenses presented and, thus, violated his due process right to a fair
trial.
         The State argues that Appellant has not preserved this point of error for
appellate review. We agree with the State. When a trial court forces a defendant to
appear at trial in jail clothes, it might thereby impinge upon the presumption of
innocence afforded to an accused. Calamaco v. State, 462 S.W.3d 587, 597 (Tex.
App.—Eastland 2015, pet. ref’d) (citing Lantrip v. State, 336 S.W.3d 343, 351 (Tex.
App.—Texarkana 2011, no pet.)). However, a defendant who does not desire to
wear jail attire must timely object. Id. Appellant concedes that he did not at any
time object to the clothing worn during the punishment phase of trial. Further, there
is no evidence in the record that suggests that the trial court forced Appellant to wear
jail attire. Accordingly, Appellant has not preserved this point of error for our
review. Appellant’s sole point of error is overruled.
         We affirm the judgments of the trial court.


                                                       JIM R. WRIGHT
                                                       CHIEF JUSTICE
May 25, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                             2